In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
JEANETTE PHILLIPS,        *
                          *                        No. 15-1118V
              Petitioner, *                        Special Master Christian J. Moran
                          *
v.                        *                        Filed: July 28, 2017
                          *
SECRETARY OF HEALTH       *                        Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,       *                        unspecified neurological injury.
                          *
              Respondent. *
******************** *

Joseph M. Pepper, Conway Homer, Boston, MA for Petitioner;
Camille M. Collett, United States Dep’t of Justice, Washington, DC, for
                                                    Respondent.

                             UNPUBLISHED DECISION1

       On July 27, 2017, the parties filed a joint stipulation concerning the petition
for compensation filed by Jeanette Phillips on October 5, 2015. In her petition,
petitioner alleged that the influenza vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received on
October 12, 2012, caused her to develop an unspecified neurological injury.

      Petitioner further alleges that she suffered the residual effects of this injury
for more than six months. Petitioner represents that there has been no prior award


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
or settlement of a civil action for damages on her behalf as a result of her
condition.

      Respondent denies that the influenza vaccine is the cause of petitioner’s
alleged neurological injury or any other injury or condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $200,000.00 in the form of a check payable to
       petitioner, Jeanette Phillips. This amount represents compensation for
       all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-1118V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     S/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS


JEANETTE PHILLIPS,

                 Petitioner,

v.                                                       No. 15- l I l RV
                                                         Special Master Moran
SECRETARY OF HEALTH ANO                                  ECF
HUMAN SERVICES,

                 Respondent.
      ------------~--- ·


                                            STI PU LAT~Qt!


          The parties hereby stipulate to the follow ing matters:

          I. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa- I0 to 34 (the "Vaccine Progrnm"). The petition seeks

compensation for injuries alleged ly related to petitioner's receipt of the influenza vaccine, which

vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R. § I00.3(a).

       2. Petitioner received the influenza vaccination on or about October 12, 2012.

        3. The vaccine was administered within the United States.

       4. Peti tioner alleges that the influenza vaccine caused her to develop an unspecified

neurological injury and that she experienced the residual effects of this condition for more than six

months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action for

damages as a result of her condition.

       6. Respondent denies that the influenza immunization is the cause of petitioner's al leged

neurological injury or any other injury or condition.

                                                     1
        7. Maintaining their above·statcd positions, the parties never1helcss now agree that the

issues between them shull be seltled and that a decision should be entered awarding the

compensation described in pnragrnph 8 of this Stipulntion.

        8. As soon ns practicable after an entry of judgment reflecting a decision consistent with

the tcnns of this Stipulation, and after petitioner has fi led an election to receive compensation

pursuant to 42 U.S.C. § JOOaa-2 1(a)(I ), !ht: Secretary of Health and Humnn Services will issue the

following vaccine compensotion pnyment:

        A lump sum of $200,000.00 in the fonn of a check payable to petitioner. This
        amount represents ~ompcnsation for all damages that would be available under 42
        U.S.C. §300aa-15(a).

        9. As soon as practicable aller the entry of judgment on entitlement in this case, and nfter

petitioner hus fi led both a proper 11nd timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)( I), ond an application, the parti es will submit to fu11her proceedings before

the special master to award reasonable attomeys' fees and costs incurred in proceeding upon this

petition.

        I 0. Petitioner and her attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily Ii oble under 42

U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies, Federal or State

health benefi ts programs (other than Title XIX of the Social Secu1ity Act (42 U.S.C. § 1396 et

seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment ma                                                                                                          I
                                                                                                         .j




pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa- I 5(a) and (d), and subject to the conditions of 42 U.S.C. §

300aa- l 5(g) and (h).

        13. In return for the payment described in paragraph 8, and an y umount awarded pursuant

to paragraph 9, petitioner, in her individual capacity, and on behalf of her heirs, executors,

adminish·ators, successors and/or assigns, does forever irrevocably and unconditionall y release,

acquit and discharge the United States and the Secretary of Health and Human Services from any

and all actions or causes of action (including 8l,•Teements, judgments, claims, damages, loss of

services, expenses and all demands of whatever kind or nature) that have been brought, could have

been brought, or could be timely brought in the Court of Federal Claims, under the Nntional

Vaccine Injury Compensation Program, 42 U.S.C. § 3001111-IO ct seq. , on account of, or in any way

growing out of, any and all known or unknown, suspected or unsuspected personal injuries to or

death of petitioner resulting from, or alleged to have resulted from, the infl uenza vaccine

administered on or about' October 12, 2012, ns alleged by petitioner in a petition for vaccine

compensation filed on or about October 5, 20 15, in the United States Cou11 of Federal Claims as

petition No. l 5-11 18V.

        14. If petitioner should die prior to entry of ju·dgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special mastP.r faihi to issue a decision in complete confom1ity with the terms of

this Stipulation or if the Court of Federnl Claims fails to enter j udgment in confonnity with a

decision that is in complete confom1ity with the tenns of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at th~ sole discretion of either party.

        I 6. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Yuccine Injury Act of 1986, as amended, except as

                                                   3
    otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the parties

    hereto to mnke nny payment or do any act or thing other than is herein expressly stated and clearly

    agreed to. The parties further agree and understand that the award desclibed in this Stipulation

    may reflect a compromise of the parties' respective positions as to liability and/or amount of

damages and further, that a change in the nature of the injury or condition or in the Items of

compensation sought, is not grounds to modify or revise this agreement.

           17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the influenza vaccine caused petitioner's alleged

neurological injury or any other injury or condition.

           18. All lights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                         END OF ST!PULATION

I
I
I
I
I
I
I
I
I
I
I
I
I
I

I
I
I
I
I
I
 Respectfully submitted,

 PETITIONER:




  TTORNEY OF RECORD FOR                                 AUTHORIZED REPRSENTATIV.E
                                                        OF THE ATTORNEY GENERAL:
 PE~I,°lJER:
                                                         (c,btt'I~        l l'tuv-0
#,J.:-1-1v~._,._--='---                                    ·- -~N-l~~p~
                                                        ··CATHAhlNE E. REEVES
 Conway Homer                                           Deputy Dir~ctor
 16 Shawmut Street                                      Torts Brnnch
 Boston, MA 02116                                       Civil Division
                                                        U.S. Department of Justice
                                                        P.O. Box 146
                                                        Denjamin Franklin Station
                                                        Washington, DC 20044-0146


                                                        ATTORNEY OF RECORD FOR
                                                        RESPONDENT:


                                         .,.,. .
                                    . ••j--/..2_/\--'
                  I ,
 Director, Division of Injury Compensation
        Programs (DICP)
 Healthcare Systems Bureau                              Civil Division
 U.S. Depa11mcnt of Health and Human Services           U.S. Department of Justice
 5600 Fishers Lane                                      P.O. Box 146
 Parklawn Building, Mail Stop 08N 1468                  Benjamin Franklin Station
 Rockville, MD 20857                                    Washington, DC 20044-0146
                                                        Tel: (202) 616-4098




                                                   5